Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000870
                                                      30-JUN-2017
                                                      02:59 PM
                          SCWC-15-0000870

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                vs.

     COLLEEN MICHELE HAMILTON, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-15-0000870; CR. 15-1-00147K)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari, filed on May 23, 2017, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, June 30, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                 1